Citation Nr: 0018931	
Decision Date: 07/19/00    Archive Date: 07/25/00

DOCKET NO.  99-05 822	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to a waiver of the recovery of an overpayment of 
disability pension benefits in the amount of $7,130. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. D. Parker, Counsel


INTRODUCTION

The veteran served on active duty from October 1968 to July 
1970. 

This appeal arose from a March 1998 decision of the Committee 
on Waivers and Compromises (Committee) of the Lincoln, 
Nebraska, Regional Office (RO) of the Department of Veterans 
Affairs (VA), which denied a waiver of overpayment of 
disability pension benefits in the amount of $7,130.  


FINDINGS OF FACT

1.  Based on the veteran's initial reporting in June 1992 
that his wife had no income, effective from June 1992 he 
began receiving non-service-connected disability pension 
benefits. 

2.  Beginning in October 1992, the veteran has been informed 
in writing several times that he was to report immediately 
any adjustments in his reported family income, and that 
failure to do so would create an overpayment. 

3.  On August 12, 1997, based on an Income Verification Match 
which reflected that the wife's income for 1994 reported to 
the Social Security Administration was $1,988, the RO 
informed the veteran of a proposed adjustment in pension 
payments; on August 18, 1997, the RO informed the veteran of 
the proposal to stop pension payments based on excessive 
family income, and requested him to complete a VA Form 20-
5655 Financial Status Report of family income and to 
specifically indicate the date his wife began receiving 
wages. 

4.  The veteran's subsequent financial reporting includes 
that on August 13, 1997, he stated that his wife was working 
but he did not know how much money she made or when she had 
started work; in February 1998 he wrote that he was receiving 
$682 per month, and his wife was working full time; he did 
not include the VA Form 20-5655 Financial Status Report, or 
report any additional financial information.  

5.  By failing to report a change in his wife's income, the 
veteran is at fault in the creation of the overpayment. 

6.  VA had no fault in the creation of the overpayment.

7.  Waiver of the recovery of the overpayment would result in 
unjust enrichment to the veteran. 

8.  Waiver of the recovery of the overpayment would defeat 
the purpose for which pension benefits was created. 

9.  There is no evidence that the recovery of the overpayment 
in the amount of $7,130 would subject the veteran to undue 
financial hardship, or deprive him or his family of the basic 
necessities of life.  


CONCLUSIONS OF LAW

1.  Waiver of the recovery of the $7,130 overpayment of 
pension benefits is not precluded by evidence of fraud, 
misrepresentation, or bad faith on the veteran's part.  
38 U.S.C.A. § 5302(c) (West 1991); 38 C.F.R. § 1.965(b) 
(1999).

2.  Recovery of the overpayment of pension benefits in the 
calculated amount of $7,130 would not be against equity and 
good conscience.  38 U.S.C.A. § 5302 (West 1991); 38 C.F.R. 
§§ 1.963, 1.965 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The question is whether the veteran is entitled to a waiver 
of the recovery of $7,130 created by overpayment to him of 
pension benefits.  By statute, an overpayment may not be 
waived if there exists an indication of "fraud, 
misrepresentation, or bad faith" on the part of the 
claimant.  38 U.S.C.A. § 5302(c).  The Board notes that the 
Committee found there to be no fraud, misrepresentation, or 
bad faith in the creation of the overpayment, and the Board 
agrees with that finding.  There is, therefore, no statutory 
bar to entitlement to a waiver of the recovery of the 
overpayment in question.  38 U.S.C.A. § 5302(c).

The Board now turns to a balancing of the elements of 
"equity and good conscience."  The standard of "equity and 
good conscience" will be applied when the facts and 
circumstances in a particular case indicate a need for 
reasonableness and moderation in the exercise of the 
Government's rights.  The decision reached should not be 
unduly favorable or adverse to either side.  The phrase 
"equity and good conscience" means arriving at a fair 
decision between the obligor and the Government.  In making 
this determination, consideration will be given to the 
following elements, which are not intended to be all 
inclusive: (1)  Fault of the debtor: where actions of the 
debtor contribute to the creation of the debt; 
(2) Balancing of faults: weighing the fault of the debtor 
against VA's fault; 
(3)  Undue hardship: whether collection would deprive the 
debtor or family of basic necessities; (4)  Defeat the 
purpose: whether withholding of benefits or recovery would 
nullify the objective for which benefits were intended; (5)  
Unjust enrichment: failure to make restitution would result 
in unfair gain to the debtor; 
(6)  Changing position to one's detriment: reliance on VA 
benefits results in relinquishment of a valuable right or 
incurrence of a legal obligation.  38 C.F.R. § 1.965(a).

The first such element to be considered pertains to fault of 
the debtor and requires an analysis of whether the action of 
the debtor contributed to creation of the debt. The evidence 
reflects that, based on the veteran's initial reporting in 
June 1992 that his wife had no income, effective from June 
1992, he began receiving non-service-connected disability 
pension benefits.  Beginning in October 1992, and on several 
subsequent occasions the veteran was informed in writing that 
he was to report immediately any adjustments in his family's 
income, and that failure to do so would create an 
overpayment. 

The veteran failed for several years to report a change in 
his wife's income, beginning in 1994.  The record reflects 
that on August 12, 1997 the RO informed the veteran of a 
proposed adjustment in pension payments based on his wife's 
income for 1994, as indicated by an Income Verification Match 
which reflected that the wife's income for 1994 reported to 
Social Security Administration was $1,988.  On August 18, 
1997, the RO informed the veteran of the proposal to stop 
pension payments based on excessive family income, and 
requested him to complete a VA Form 20-5655 Financial Status 
Report of family income and to specifically indicate the date 
his wife began receiving wages. 

The record indicates that the veteran still has not attempted 
to accurately or specifically report his wife's income.  His 
financial reporting subsequent to a request by VA that he 
complete a VA Form 20-5655 Financial Status Report includes 
that, on August 13, 1997, he stated that his wife was working 
but he did not know how much money she made or when she had 
started work, and in February 1998 he wrote that he was 
receiving $682 per month, and his wife was working full time.  
However, he did not include the VA Form 20-5655 Financial 
Status Report, or report any additional financial 
information.  By failing to report a change in his wife's 
income, and by subsequently failing to accurately report his 
family income, the overwhelming fault in the creation of the 
overpayment must be attributed to the veteran. 

The second element deals with the fault on the part of VA.  
There is no evidence that VA was at fault.  VA relied on the 
veteran's reporting of family income and the fact that the 
veteran had not represented any changes in income.  It was VA 
that, upon subsequent verification of income, discovered the 
overpayment.

In this case, waiver of the recovery of the overpayment would 
defeat the purpose for which pension benefits was created.  
The Board notes that, in this veteran's case, at least two 
overpayments have been created, one which was partially 
waived by the Committee in 1994 due to the veteran's receipt 
of lump sum Social Security benefits.  The Board is not 
persuaded that the Government should forego its right to 
collection of the indebtedness in this instance.  Improved 
pension benefits are intended to make up the difference in 
income between what the veteran receives in earnings from the 
Social Security Administration and other sources, and the 
maximum annual pension income rate payable each year.  The 
overpayment was created because of excessive family income.  
Therefore, the veteran received benefits to which he was not 
entitled. 

Waiver would result in the veteran's unjust enrichment.  As 
the veteran received additional benefits based on the fact 
that he failed to accurately report to VA the amount of his 
wife's income, he received benefits to which he was not 
entitled.

As to the element of "undue hardship," the Board notes that 
the regulation provides that consideration should be given to 
whether collection of the indebtedness would deprive a 
veteran or family member of the basic necessities.  Due to 
the veteran's failure to respond to a specific request by VA 
to provide current family financial information, specifically 
including his failure to submit a VA Form 20-5655 Financial 
Status Report, the Board is unable to assess his current 
financial situation.  Therefore, the Board finds that there 
is no evidence that the recovery of the overpayment in the 
amount of $7,130 would subject the veteran to undue financial 
hardship, or deprive him or his family of the basic 
necessities of life.  

Additionally, there is no evidence that the veteran 
relinquished a valuable right or incurred a legal obligation 
as a result of reliance on VA benefits.  38 C.F.R. 
§ 1.965(a).  Accordingly, the Board finds that the evidence 
establishes that a recovery of the overpayment of disability 
compensation in the calculated amount of $7,130 would not be 
against the principles of equity and good conscience and, 
therefore, recovery of the debt may not be waived.



ORDER

Waiver of the recovery of an overpayment of disability 
pension benefits in the amount of $7,130 is denied.


		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals



 

